[Cite as State v. Vulgamore, 2021-Ohio-3147.]


Released 09/03/21
                        IN THE COURT OF APPEALS OF OHIO
                           FOURTH APPELLATE DISTRICT
                                 ROSS COUNTY

STATE OF OHIO,                                        :
                                                      :
      Plaintiff-Appellee,                             :   Case No. 19CA3686
                                                      :
      v.                                              :
                                                      :
CARL S. VULGAMORE,                                    :   DECISION AND JUDGMENT
                                                      :   ENTRY
      Defendant-Appellant.                            :

                                        APPEARANCES:

James R. Kingsley, Circleville, Ohio, for Appellant.

Jeffrey C. Marks, Ross County Prosecuting Attorney, Pamela C. Wells, Ross
County Assistant Prosecuting Attorney, Chillicothe, Ohio, for Appellee.


Smith, P.J.

      {¶1} Carl S. Vulgamore, (“Appellant”), appeals his convictions in the Ross

County Court of Common Pleas. Appellant contends the trial court erred in

denying his motion for new trial. Appellant also contends his trial counsel’s

performance was deficient, thereby rendering the ineffective assistance of counsel.

Having fully reviewed the record, pertinent Ohio law, and the arguments of

counsel, we find no merit to Appellant’s arguments. Accordingly, we overrule

Appellant’s assignments of error and affirm the judgment of the trial court.
Ross App. No. 19CA3686                                                         2


               FACTUAL AND PROCEDURAL BACKGROUND

      {¶2} In the summer of 2018, a Ross County Grand Jury returned a secret

indictment against Appellant on four counts. The first, third, and fourth counts

were gross sexual imposition, violations of R.C. 2907.05, felonies of the third

degree. The second count was rape, R.C. 2907.02, a felony of the first degree.

The counts specified that M.H., the alleged victim, was under the age of 13. The

counts alleged conduct occurring during 2015-2017. Appellant is a retired Navy

veteran and former neighbor and family friend of the victim.

      {¶3} Appellant initially pled not guilty. Appellant subsequently entered

written not guilty and not guilty by reason of insanity pleas pursuant to Rule 11(H).

The trial court ordered a competency evaluation pursuant to R.C. 3947.37. Based

upon the report of Dr. Kevin Edwards, a forensic psychologist at the Netcare

Forensic Center, the trial court found Appellant to be able to understand the nature

and objective of the proceedings pending against him, capable of assisting in his

own defense, and therefore competent to stand trial.

      {¶4} Appellant eventually proceeded to trial on May 29th and May 30th,

2019. While law enforcement officers, medical professionals, and M.H.’s mother

Christy testified, there were no fact witnesses who observed the alleged criminal

conduct. Both Appellant and M.H. testified at trial.
Ross App. No. 19CA3686                                                          3


      {¶5} M.H. testified she saw Appellant frequently because he often “hung

out” with her father in the house or in the garage. M.H. described Count One as

occurring in June 2015, just after her 10th birthday. M.H. was in the garage with

Appellant and her cousin. When her cousin left, Appellant walked over to M.H.,

started asking her questions, and started rubbing her upper thigh. He briefly

touched her vagina on the outside of her shorts. She pushed his hand away and

went to the house.

      {¶6} Between June 2015 and August 2017, M.H. avoided Appellant most of

the time. Also, during this time, Appellant moved away. He returned, however,

for regular visits and stayed with M.H.’s family.

      {¶7} M.H. also described Count Two, the alleged rape offense occurring in

August 2017. M.H. testified she was riding around her family’s property on a golf

cart with her cousin. Appellant got on the golf cart with them. Later, her cousin

had to leave. M.H. was driving toward the home when Appellant told her to stop

at a nearby trailer used only for storage.

      {¶8} Appellant told her to stop because he had to show her something.

M.H. testified she went inside the trailer with him. Appellant seemed to be

“looking around.” They were inside the trailer a few minutes. M.H. was about to

leave but Appellant told her to stay. M.H. became scared. Appellant told her to sit

down. M.H. was crying and nervous and her vision went black. When she
Ross App. No. 19CA3686                                                        4


regained consciousness, she was naked and sitting on a vanity. Appellant was

standing in front of her wearing only a shirt. His penis was inside her vagina.

      {¶9} M.H. testified she looked down, started “freaking out.” M.H. testified

she “shoved him” away, dressed, and walked home. She felt mad and upset.

When M.H. got home, her mother asked her what was wrong. M.H. did not tell

anyone anything at that time because she was scared her dad would go to jail.

      {¶10} M.H. described Count Three as occurring after a Halloween campout

in October 2017. Appellant was spending the night with the family. Appellant

came into her room. Appellant asked her how she was, put his hand inside her

shorts, and briefly touched her vagina with his bare hand. M.H. testified she was

uncomfortable and stopped him. Then Appellant took his hand and put her hand

on his penis outside of his clothes. Appellant asked her if it “felt good.” M.H.

removed her hand and told him to get out of her room.

      {¶11} Appellant left, but he came back later with two vibrators. He handed

them to her and said “these are yours.” M.H. identified the vibrators at trial. She

testified she didn’t want anyone to know about them and she wanted to throw them

away, but she was also afraid she would get caught throwing them away. She hid

them behind pictures in her room.
Ross App. No. 19CA3686                                                         5


      {¶12} M.H. testified she later told her friends Makyla and Gatten. She

showed Gatten the vibrators and told him about the sexual acts that had occurred.

M.H. asked him not to tell anyone.

      {¶13} M.H. testified the final incident, subject of Count Four, occurred on

Christmas Day 2017. Appellant was visiting and the family was opening presents.

Later, M.H. walked to her room to put her gifts away. As Appellant walked out of

the bathroom, they passed in the hallway and Appellant quickly grabbed her vagina

on the outside of her clothes. M.H. described it as a “grab and go.” Again, she did

not tell anyone because she felt like she would get in trouble.

      {¶14} M.H. and her mother Christy both testified they were visiting M.H.’s

friend Makyla and Makyla’s mother on December 29, 2017. While there, Christy

received a phone call from Gatten’s mother. When Christy got off the phone, she

was upset. Christy asked M.H. if anything had happened with Appellant. M.H.

told her “yes,” and then she answered her mother’s questions about the incidents.

      {¶15} Appellant testified that he was 100% disabled and received a military

pension. He was friends with M.H.’s family and spent lots of time helping her dad

work on cars and cut trees. Appellant also babysat a disabled child in their

extended family. Appellant testified he paid for the family’s clothes and Christmas

presents. Appellant testified he has post-traumatic stress issues, memory issues,

and various physical health problems including a past heart attack and stroke.
Ross App. No. 19CA3686                                                          6


Appellant testified he is sterile and is able to have sex by taking a blue pill which

he gets from the VA. He gets 4 pills a month.

      {¶16} Appellant denied being alone with M.H. in the garage in June 2015.

The only time he visited M.H.’s family in August 2017 was August 1st. He denied

being alone with M.H. in the trailer on that date. Appellant denied being alone

with M.H. in her room around Halloween 2017. He denied giving M.H. vibrators.

He thinks they were stolen from his truck. Appellant also denied being alone with

M.H. on Christmas 2017. Appellant denied ever touching M.H., having sex with

her, or attempting to have sex with her.

      {¶17} On May 30th, 2019, a Ross County jury rendered guilty verdicts on

all counts. Appellant subsequently discharged his trial counsel, retained a new

attorney, and filed a motion for new trial. On July 12, 2019, the trial court

conducted hearings on Appellant’s motion for new trial, sexual classification, and

sentencing. The trial court denied Appellant’s motion for new trial. The trial court

found Appellant a tier-three sex offender. The trial court imposed a combined

prison sentence of 20 years to life.

      {¶18} Appellant timely appealed. Where relevant, additional facts are set

forth below.

                           ASSIGNMENTS OF ERROR

      I.       THE TRIAL COURT COMMITTED PREJUDICIAL ERROR
               WHEN IT DENIED DEFENDANT’S NEW TRIAL MOTION.
Ross App. No. 19CA3686                                                          7



      II.    DEFENDANT WAS DENIED A FAIR TRIAL DUE TO HIS
             INEFFECTIVE COUNSEL.

      ASSIGNMENT OF ERROR ONE - MOTION FOR NEW TRIAL

                             A. STANDARD OF REVIEW

      {¶19} Appellant asserts that the trial court committed prejudicial error when

it denied his motion for a new trial. Crim.R. 33(A) provides that, “a new trial may

be granted on motion of the defendant for any of the following causes affecting

materially his substantial rights: (1) Irregularity in the proceedings, or in any order

or ruling of the court, or abuse of discretion by the court, because of which the

defendant was prevented from having a fair trial; * * * ” Crim.R. 33(E)(5) adds

that a new trial may not be granted, verdict set aside, or judgment of conviction

reversed for any cause “unless it affirmatively appears from the record that the

defendant was prejudiced thereby or was prevented from having a fair trial.” Id.

See State v. Sutton, 8th Dist. Cuyahoga Nos. 108748, 108750, 2021-Ohio-854, at

¶ 53. A motion for new trial pursuant to Crim.R. 33 is addressed to the sound

discretion of the trial court and will not be disturbed on appeal save an abuse of

discretion. See State v. Roby, 11th Dist. Ashtabula No. 2020-A-0024, 2020-Ohio-

6817, at ¶ 12; State v. Schiebel, 55 Ohio St.3d 71, 564 N.E.2d 54 (1990), paragraph

one of the syllabus; State v. Ward, 4th Dist. Gallia No. 03CA2, 2003-Ohio-5650, at

¶ 20. “ ‘An abuse of discretion occurs when a court's judgment is unreasonable,
Ross App. No. 19CA3686                                                        8


arbitrary, or unconscionable.’ ” State v. Wallace, 4th Dist. Scioto No. 20CA3929,

2021-Ohio-1481, at ¶ 8, quoting State v. D.D.F., 10th Dist. Franklin No. 20AP-10,

2020-Ohio-4663, ¶ 10, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983).

                                B. LEGAL ANALYSIS

      {¶20} Crim.R. 33(B) provides in pertinent part that, “Application for a new

trial shall be made by motion which, * * * shall be filed within fourteen days after

the verdict was rendered * * *.” (Emphasis added.) In this case, Appellant

contends that his motion for new trial was timely filed because “the verdict was

5/31/2019.” Appellant points to the record which demonstrates he filed his motion

for new trial and request for evidentiary hearing by fax filing, which is allowed by

Ross County rules, on June 14, 2019. Although the clerk did not file stamp the

original motion until June 17, 2019, Appellant concludes that his motion was filed

timely and the trial court’s denial based on untimeliness was in error.

      {¶21} The State of Ohio responds that the verdict was rendered on

Thursday, May 30, 2019. Appellant’s motion was filed on Friday, June 14, 2019,

on the 15th day after the verdict was rendered, thus making it untimely by one day.

Furthermore, the motion was filed after the 4:00 close of business for the Ross

County clerk’s office. Pursuant to local rule, the motion was actually filed on the

next business day, which was Monday, June 17, 2019, making the motion untimely
Ross App. No. 19CA3686                                                          9


by three additional days. Finally, the State contends that even if the motion had

been timely filed, its basis, the claim of ineffective assistance of counsel, had no

merit and therefore the motion would not have been granted. For the reasons

which follow, we agree with the State.

      {¶22} We first discuss when the “verdicts were rendered” in this case.

“ ‘Verdict’ is defined as ‘1. A jury's finding or decision on the factual issues of a

case. * * *.’ ” State v. Lomax, 96 Ohio St. 3d 318, 2002-Ohio-4453, 774 N.E.2d

249, at ¶ 23, quoting Black's Law Dictionary (7th Ed.Rev.1999) 1554. Black’s

Law Dictionary, Abridged Sixth Edition (1991), defines “render judgment” as

follows:

      To pronounce, state, declare, or announce the judgment of the
      court in a given case * * *, and not synonymous with
      ‘entering,’ ‘docketing,’ or ‘recording’ the judgment. Judgment
      is ‘rendered’ when the decision is officially announced, either
      orally in open court or by memorandum filed with the clerk.

      {¶23} Therefore, this means that judgment is rendered when a decision is

officially announced in open court. The State correctly points out that the verdicts

in this case were rendered May 30, 2019. The Ross County Court of Common

Pleas docket reflects that the verdicts were rendered on May 30, 2019, and that

they were filed on May 31, 2019. The verdict forms are also dated May 30, 2019.
Ross App. No. 19CA3686                                                                                  10


        {¶24} Appellant challenges reliance on Black’s Law Dictionary to argue the

word “render” is not synonymous with “docketing or recording.”1 Appellant

directs our attention to R.C. 2945.78 which states that “When the verdict given is

such as the court may receive it, it must be immediately entered in full upon the

minutes.” Furthermore, Crim.R. 55(A) places the responsibility of a clerk “then

and there” to note it on the appearance docket. Appellant urges that because the

clerk was one day late, he had the right to believe that his motion was timely

despite the untimely file stamp.

        {¶25} However, we observe that Crim.R. 55(A) provides in pertinent part

that, “[T]he clerk shall chronologically note in the appearance docket all: process

issued and returns, pleas and motions, papers filed in the action, orders, verdicts

and judgments. The notations shall be brief but shall show the date of filing and

the substance of each order, verdict and judgment.” Our research has not yielded

cases on this point, but we are guided by the principle that, “ ‘if a court rule is

unambiguous, it is to be applied as written.’ ” State v. Boaston, 160 Ohio St. 3d,

2020-Ohio-1061, 153 N.E.3d 44, at ¶ 54, quoting Erwin v. Bryan, 125 Ohio St.3d

519, 2010-Ohio-2202, 929 N.E.2d 1019, ¶ 22. While the clerk has the

responsibility to note the verdict on the docket, we have not found any language


1
 However, the Supreme Court of Ohio has at times consulted Black’s Law Dictionary. See, e.g., State v. Baker, 119
Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163, at ¶ 11 citing State v. Tuomala, 104 Ohio St. 3d 93, 2004-Ohio-
6239, 818 N.E.2d 272, at ¶ 14. (Exploring the meaning of the word “conviction.”)
Ross App. No. 19CA3686                                                            11


mandating, as Appellant mischaracterizes, that the verdict must be filed “then and

there.”

      {¶26} The trial transcript demonstrates that on May 30, 2019, the second

day of trial, the jury retired to deliberate at 2:35 p.m. The trial court stated on the

record that the jury had reached verdicts and the transcript reflects they returned to

the jury box at 4:13 p.m. At this time, the trial court received the verdict forms and

read the verdicts. The jurors were thereafter polled, excused, and left the

courtroom at 4:22 p.m. As indicated above, the clerk’s office closes at 4:00 p.m.

While filing the verdicts immediately would certainly be preferable, the clerk

properly fulfilled the duty under Crim.R. 55(A) to note the verdicts on the docket

the very next day. Therefore, we find no merit to Appellant’s contention that the

clerk was required to file the verdict on May 30, 2019.

      {¶27} Appellant’s motion, therefore, was clearly untimely. Crim.R. 45(A)

provides:

      In computing any period of time prescribed or allowed by these
      rules, by the local rules of any court, by order of court, or by
      any applicable statute, the date of the act or event from which
      the designated period of time begins to run shall not be
      included. The last day of the period so computed shall be
      included, unless it is a Saturday, Sunday, or legal holiday, in
      which event the period runs until the end of the next day which
      is not Saturday, Sunday, or legal holiday. When the period of
      time prescribed or allowed is less than seven days, intermediate
      Saturdays, Sundays, and legal holidays shall be excluded in
      computation.
Ross App. No. 19CA3686                                                                                    12


        {¶28} In this case, the verdict was rendered in open court on May

30th, 2019. Beginning the count of days on May 31st, Appellant was

required to file his motion for new trial on or before June 13, 2019. He filed

it on June 14, 2019. It was untimely by one day.2

        {¶29} We find no merit to Appellant’s argument that the trial court abused

its discretion by finding his motion for new trial to be untimely and denying the

motion. Furthermore, as will be discussed below, had the trial court considered

Appellant’s motion, we would find the trial court did not abuse its discretion in

denying the motion for lack of merit. Accordingly, the first assignment of error is

hereby overruled.

                    ASSIGNMENT OF ERROR TWO - INEFFECTIVE
                           ASSISTANCE OF COUNSEL

                                    A. STANDARD OF REVIEW

        {¶30} To prevail on a claim of ineffective assistance of counsel, a

criminal defendant must establish (1) deficient performance by counsel, i.e.,

performance falling below an objective standard of reasonable representation, and

(2) prejudice, i.e., a reasonable probability that, but for counsel's errors, the result

of the proceeding would have been different. See State v. Allen, 4th Dist. Pickaway

No. 19CA31, 2021-Ohio-648, at ¶ 21; Strickland v. Washington, 466 U.S. 668,


2
 We need not consider Appellant’s further argument that his fax filing was within the provisions of the Ross County
Local Rules.
Ross App. No. 19CA3686                                                          13


686, 104 S. Ct. 2052 (1984). (Internal citations omitted.) “ ‘In employing this

standard “we apply a strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance.’ ” State v. Day, 4th Dist. Adams

No. 19CA1085, 149 N.E.3d 122, 2019-Ohio-4816, ¶ 27, quoting Strickland, supra.

“The benchmark for judging any claim of ineffectiveness must be whether

counsel's conduct so undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just result.” Strickland,

supra.

         {¶31} Moreover, when addressing an ineffective assistance of counsel

claim, the reviewing court should not consider what, in hindsight, may have been a

more appropriate course of action. See State v. McKnight, 4th Dist. Vinton No.

07CA665, 2008-Ohio-2435, at ¶ 70; State v. Phillips, 74 Ohio St.3d 72, 85, 656

N.E.2d 643 (1995) (stating that a reviewing court must assess the reasonableness

of the defense counsel's decisions at the time they are made). Rather, the

reviewing court “must be highly deferential.” Strickland at 689. As the Strickland

court stated, “the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.”

Id. at 689.

                                B. LEGAL ANALYSIS

         1. Failure to choose mistrial.
Ross App. No. 19CA3686                                                             14


      {¶32} Appellant’s trial counsel made a motion for mistrial based on an

incident which occurred when the parties, attorneys, and witnesses were returning

from lunch on the first day of trial. Appellant, in regular clothing and with a

sheriff’s deputy walking beside him, got off the elevator which opened into a lobby

outside the courtroom. When they exited the elevator, M.H. and her mother,

sitting nearby, saw them. M.H. began crying. Court staff directed M.H. and her

mother to depart from the area. Several jurors observed some aspect of the

incident.

      {¶33} Appellant’s counsel moved for a mistrial on two grounds. First, the

jurors had seen Appellant, although in regular clothing, walking with the deputy.

Counsel argued this caused prejudice due to the indication that his client was in the

custody of the State of Ohio. Second, trial counsel argued M.H.’s response of

crying prejudiced Appellant. Counsel argued that no curative instruction could

undo the damage.

      {¶34} The trial court denied the motion. The court offered to voir dire the

jurors to find out what they had observed but commented that to do so might serve

to “highlight” the incident in the jurors’ minds. The trial court also offered a

curative instruction. Faced with these options, trial counsel chose the instruction.

The trial court then reminded the jurors that anything happening outside the
Ross App. No. 19CA3686                                                            15


courtroom should be disregarded and they must decide the case on only what was

seen and heard inside the courtroom.

       {¶35} “ ‘Mistrials need be declared only when the ends of justice so require

and a fair trial is no longer possible.’ ” State v. Godoy, 9th Dist. Wayne No.

18AP0026, 2019-Ohio-4625, at ¶ 20, quoting State v. Franklin, 62 Ohio St.3d 118,

127, 580 N.E.2d 1 (1991). Decisions regarding pursuit of a mistrial are considered

to be trial strategy. See Godoy, supra. Counsel may very well determine that a

curative instruction would draw more unwanted attention to the incident. See State

v. Moreland, 9th Dist. Summit No. 27910, 2016-Ohio-7588, ¶ 74.

       {¶36} Here, trial counsel chose not to have the jury questioned about the

incident but did choose a curative instruction. We agree with the trial court’s

opinion that to have questioned the jurors about what they may or may not have

observed may have highlighted the incident in their minds. We also note that the

instruction took place after the lunch break, and we further note that the trial judge

prefaced the instruction by saying, “I did want to refresh or resay one thing that I

kind of hit on earlier, but we try to do this after long breaks and certainly after a

day-long break.” Placing the instruction at this point of the trial and prefacing the

instruction as the court did likely caused the jurors to view it as part of the normal

course of trial.
Ross App. No. 19CA3686                                                           16


      {¶37} Trial counsel was faced with a dilemma. In this case, we view the

decision not to voir dire the jurors as reasonable and effective trial strategy. We do

not find Appellant’s counsel’s performance to be deficient in this regard.

      2. Failure to file motion in limine and to object to the testimony of
         Dr. Luckeydoo.

      {¶38} A motion in limine is directed to the trial court's discretion on

an evidentiary issue that might arise at trial but that has not yet been presented in

full context. See State v. Shalash, 2015-Ohio-3836, 41 N.E.3d 1263, at ¶ 30 (12th

Dist.). “It is counsel's duty to make his own appraisal of the case and to decide

when such motions are worth filing.” State v. Giddens, 3d Dist. Allen No. 1-02-

52, 2002-Ohio-6148, 2002 WL 31525379, ¶ 30. Furthermore, trial counsel's

failure to file a futile motion does not place his performance outside the range of

reasonable professional assistance. State v. Wright, 4th Dist. Scioto No.

01CA2781, 2002-Ohio-1462, at ¶ 57.

      {¶39} Count Two of the indictment alleged sexual intercourse occurred in

August 2017. Dr. Luckeydoo testified that when she examined M.H. at the Child

Protection Center in January 2018 she discovered a “V-shaped” defect in M.H.’s

vagina, usually indicative of blunt force trauma. Dr. Luckeydoo testified the blunt

object could have been various items, including a penis. Dr. Luckeydoo did not

put an age on the defect.
Ross App. No. 19CA3686                                                             17


      {¶40} Appellant contends that trial counsel should have filed a motion in

limine to exclude this evidence. We find this argument without merit. Dr.

Luckeydoo was declared an expert in pediatric medicine. The testimony cited

above described the injury she saw when examining M.H. for the purpose of

medical diagnosis. If Appellant had filed a motion to exclude the above testimony,

the motion would likely have been overruled, making counsel’s act futile. As

previously observed, trial counsel's failure to file a futile motion does not indicate

deficient performance.

      {¶41} Appellant also claims trial counsel was ineffective for failing to object

to Dr. Luckeydoo’s testimony about what M.H. told her about “all of the

incidents.” Appellant claims this is an “improperly admitted prior consistent

statement” which bolstered M.H.’s credibility. We again disagree.

      {¶42} “ ‘[F]ailure to object to error, alone, is not enough to sustain a claim

of ineffective assistance of counsel. To prevail on such a claim, a defendant must

first show that there was a substantial violation of any of defense counsel's

essential duties to his client and, second, that he was materially prejudiced by

counsel's ineffectiveness.’ ” State v. Johnson, 112 Ohio St. 3d 21-2006-Ohio-

6404, 858 N.E.2d 1144, at ¶ 139, quoting State v. Holloway, 38 Ohio St.3d 239,

244, 527 N.E.2d 831 (1988). The decision as to whether to object to a statement

and further draw attention to it is a matter of trial strategy left to the discretion of
Ross App. No. 19CA3686                                                             18


trial counsel. See State v. Mayse, 2017-Ohio-1483, 88 N.E.3d 1209, at ¶ 30 (3rd

Dist.).

          {¶43} Dr. Luckeydoo testified that prior to conducting physical

examinations in cases of alleged sexual abuse, she tries to obtain information on

patients’ social history and sexual history. She asks them to describe what

happened. Dr. Luckeydoo’s testimony regarding what M.H. told her is hearsay.

          {¶44} Hearsay is inadmissible at trial, unless it falls under an exception to

the Rules of Evidence. Evid.R. 802. Evid.R. 803(4) contains exceptions to the

rule against the admission of hearsay statements and permits the introduction of

statements made for purposes of medical diagnosis or treatment. Evid.R. 803(4)

provides for the admissibility of “[s]tatements made for purposes of medical

diagnosis or treatment and describing medical history, past or present symptoms,

pain, or sensations, or the inception or general character of the cause or external

source thereof insofar as reasonably pertinent to diagnosis or treatment.” The

hearsay rules except statements made for the purpose of medical diagnosis or

treatment due to the inherent reliability underlying the nature of those statements.

Courts have consistently found that a description of the encounter and

identification of the perpetrator are within [the] scope of statements for medical

treatment and diagnosis. See State v. Lykins, 4th Dist. Adams No. 18CA1079,

2019-Ohio-3316, at ¶ 98 (Internal citations omitted.).
Ross App. No. 19CA3686                                                             19


      {¶45} Dr. Luckeydoo obtained information from M.H. for the purpose of

medical diagnosis. Had counsel objected at trial, the objection would likely have

been overruled. Therefore, we cannot conclude that counsel’s performance was

deficient for failing to make a very likely futile objection. See State v. Spencer, 4th

Dist. Pickaway No. 19CA6, 2019-Ohio-3800, at ¶ 18.

      3. Failure to effectively cross-examine Dr. Luckeydoo.

      {¶46} Appellant argues that trial counsel failed to effectively cross-examine

Dr. Luckeydoo in regard to the cause of the defect in M.H.’s vagina. Appellant

suggests trial counsel should have asked Dr. Luckeydoo, “Did the victim admit

that she used a dildo?”

      {¶47} “Generally, ‘[t]he extent and scope of cross-examination clearly fall

within the ambit of trial strategy, and debatable trial tactics do not establish

ineffective assistance of counsel.’ ” State v. Guysinger, 4th Dist. Ross No.

15CA3514, 2017-Ohio-1167, at ¶ 17, quoting State v. Leonard, 104 Ohio St.3d 54,

2004-Ohio-6235, 818 N.E.2d 229, ¶ 146. Moreover, “ ‘[a]n appellate court

reviewing an ineffective assistance of counsel claim must not scrutinize trial

counsel's strategic decision to engage, or not engage, in a particular line of

questioning on cross-examination.’ ” State v. Dorsey, 10th Dist. Franklin No.

04AP-737, 2005-Ohio-2334, ¶ 22, quoting In re Brooks, 10th Dist. Franklin No.
Ross App. No. 19CA3686                                                        20


04AP164, 2004-Ohio-3887, ¶ 40; see also State v. Allah, 4th Dist. Gallia No.

14CA12, 2015-Ohio-5060, ¶ 23.

      {¶48} To support his claim that trial counsel should have asked Dr.

Luckeydoo the above question, Appellant argues verbatim as follows:

      [M.H.] stated that she never used either of the dildos but she
      admitted that she kept them. Dr. Luckeydoo, as part of her
      questioning, should have asked what the cause of the trauma
      was and she did not. Had she gotten [M.H.] to confess that she
      used the dildos, it would have been a major impeachment. That
      thought was not even brought up by counsel as counsel did not
      inquire of Dr. Luckeydoo why she did not ask that question.

      {¶49} In this case, Dr. Luckeydoo interviewed and examined M.H. at the

Child Protection Center. Dr. Luckeydoo’s purpose in interviewing M.H. was to

diagnose her injuries relating to allegations of sexual abuse. Appellant believes

Dr. Luckeydoo should have asked M.H. during the interview if she used dildos.

Appellant also believes his counsel’s asking Dr. Luckeydoo at trial: “Why did you

not ask M.H. if she used dildos” would have been helpful to his cause.

       {¶50} We find counsel’s decision to not ask this question to have been

reasonable trial strategy. Such a question could have caused the jury to see counsel

as attacking the victim. Moreover, even if such a question would have been asked,

an answer indicating M.H. had used them would not have exculpated Appellant in

the allegations made against him. We do not find trial counsel’s performance

deficient due to his failure to ask the above-referenced question.
Ross App. No. 19CA3686                                                           21


      4. Failure to interview and call Gatten as a witness.

      {¶51} Appellant argues trial counsel failed to interview M.H.’s friend

Gatten, and call Gatten as a witness. M.H. testified she told Gatten Appellant had

engaged in sexual activity with her and had given her the vibrators. Appellant

acknowledges that “exactly what was said is unknown.” Generally speaking,

“ ‘[C]ounsel's decision whether to call a witness falls within the rubric of trial

strategy and will not be second-guessed by a reviewing court.’ ” McKnight, supra,

at ¶ 73, quoting State v. Treesh, 90 Ohio St.3d 460, 490, 739 N.E.2d 749 (2001).

See also State v. Hanna, 95 Ohio St.3d 285, 767 N.E.2d 678, 2002-Ohio-2221;

State v. Williams, 99 Ohio St.3d 493, 794 N.E.2d 27, 2003-Ohio-4396.

      {¶52} M.H. testified that after the third incident, in October 2017, Appellant

told her friends Makyla and Gatten. M.H. showed Gatten the vibrators and told

him about the acts that occurred. When Christy testified, she indicated Gatten’s

mother was in jail, and Gatten’s whereabouts were unknown.

      {¶53} We find no support to conclude that trial counsel was deficient for

failing to interview and call Gatten. Obviously, Gatten was unavailable at the time

of trial. It is also possible that had Gatten been found and interviewed, his

testimony would have not been favorable to Appellant and would have possibly

bolstered M.H.’s credibility. Most importantly, given that Appellant admits that

the substance of any testimony from Gatten was unknown, such speculation will
Ross App. No. 19CA3686                                                                                    22


not support a finding of deficient performance. See State v. Short, 129 Ohio St. 3d

360, 2011-Ohio-3641, 952 N.E.2d 1121; State v. Perez, 124 Ohio St.3d 122, 2009-

Ohio-6179, 920 N.E.2d 104, ¶ 217, citing State v. Were, 118 Ohio St.3d 448, 2008-

Ohio-2762, 890 N.E.2d 263, ¶ 219, and State v. Elmore, 111 Ohio St.3d 515, 2006-

Ohio-6207, 857 N.E.2d 547, ¶ 121.

        5. Failure to impeach victim.

        {¶54} Appellant argues counsel was ineffective for failing to impeach

M.H. with inconsistencies in her testimony regarding a golf cart and the time frame

of the events.3 Trial counsel requested M.H.’s statement be played for her to

refresh her memory. After that occurred, M.H. testified and admitted that she

mistakenly told the officer the most recent incident happened around Christmas on

the golf cart. M.H. admitted the inconsistencies in her statement. Appellant claims

that trial counsel did not obtain a transcript of M.H.’s statement to the authorities,

which would have allowed him to control the testimony.

        {¶55} We have reviewed the trial transcript in full and find that Appellant’s

trial counsel conducted an effective cross-examination of M.H. Defense counsel

was able to elicit the inconsistency between what M.H. initially reported to the

officer about the time and location of the incidents, and the substance of her




3
 Appellant also indicates counsel was ineffective for failing to impeach M.H. about her black-outs. However, in his
brief he fails to develop this argument.
Ross App. No. 19CA3686                                                           23


testimony at trial. While we consider the golf cart’s functionality immaterial to

Appellant’s guilt, trial counsel was able to point out the inconsistency here.

       {¶56} More importantly, counsel elicited cross-examination testimony from

M.H. admitting that despite the prior incident of unwanted sexual conduct, M.H.

stopped the golf cart on Appellant’s instruction and went into the trailer alone with

him. Counsel was able to emphasize that M.H. claimed she was afraid of what her

father would do if he found out, yet she told her friends about the alleged sexual

abuse. Trial counsel was able to disparage M.H.’s testimony that she pushed

Appellant off her, by pointing out Appellant’s much larger size and stature.

      {¶57} In addition, trial counsel elicited testimony from M.H. which was

favorable to his client. M.H. acknowledged that Appellant was a family friend

who babysat for them. M.H. also admitted that prior to the allegations subject of

trial, Appellant had not done anything inappropriate.

      {¶58} Finally, in light of the sensitive nature of the case involving a child

victim of sexual assault under the age of 13, trial counsel’s decision not to conduct

a more aggressive cross-examination of M.H. does not, by itself, constitute

ineffective assistance of trial counsel. Trial counsel could have been wary about a

contentious cross-examination of M.H. who had the prior emotional response to

seeing Appellant exit the elevator after lunch break. A more rigorous cross-

examination could evoke more emotion and greater sympathy by the jury. See,
Ross App. No. 19CA3686                                                          24


e.g., Guysinger, supra, at ¶ 30 (Internal citations omitted.) “ ‘Ineffective assistance

has been found when counsel needlessly introduced damaging testimony during

cross-examination.’ ” State v. Mendez, 8th Dist. Cuyahoga No. 108527, 2020-

Ohio-3031, at ¶ 39, quoting State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493,

108 N.E.3d 1028, ¶ 157.

      {¶59} Based on our review, we find nothing in the record to support

Appellant’s claim that his trial counsel’s cross-examination of M.H. was deficient.

      6. Failure to object to improper vouching.

      {¶60} Appellant contends that trial counsel was ineffective when he

did not object to Deputy Winfield’s testimony that he believed Appellant was not

being honest with him. Deputy Winfield testified he confronted Appellant with the

vibrators and Appellant claimed he had never seen them before. Because

Appellant did not raise this specific objection during the trial court proceedings, he

forfeited all but plain error. See State v. Lawson, 4th Dist. Highland No. 14CA5,

2015-Ohio-189, at ¶ 15; State v. Knott, 4th Dist. Athens No. 03CA30, 2004-Ohio-

5745, ¶ 9, citing Evid.R. 103(A)(1) (“Because counsel's objection did not apprise

the court of this specific argument, we believe a plain error analysis of the issue is

appropriate”), see also Painter and Pollis, Ohio Appellate Practice, § 1:34 (2014).

      {¶61} Appellate courts take notice of plain error “ ‘ “with the utmost

caution, under exceptional circumstances and only to prevent a miscarriage of
Ross App. No. 19CA3686                                                          25


justice.” ’ ” Lawson, supra, at ¶ 15, quoting State v. Mammone, 139 Ohio St.3d

467, 2014-Ohio-1942, 13 N.E.3d 1051, ¶ 69, quoting State v. Long, 53 Ohio St.2d

91, 372 N.E.2d 804 (1978), paragraph three of the syllabus. To prevail, Appellant

must show that an error occurred, that the error was plain, and that but for the

error, the outcome of the trial clearly would have been otherwise. See Mammone

at ¶ 69, citing State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002); see

also State v. Bethel, 4th Dist. Jackson No. 13CA11, 2014-Ohio-3861, ¶ 11. It is

well-settled that neither lay nor expert witnesses are permitted to testify about the

veracity of another witness. See Lawson, supra, at ¶ 17; State v. Pawlak, 8th Dist.

Cuyahoga No. 99555, 2014-Ohio-2175, ¶ 113 (“lay witnesses are prohibited from

testifying as to another witness's veracity”) (Internal citations omitted.)

       {¶62} In this case, Deputy Winfield took Defendant’s statement which was

played to the jury. Therein, Appellant denied, several times, purchasing the

vibrators, despite Deputy Winfield’s statement that he would obtain surveillance

video to verify Appellant’s statement. The State offered receipts into evidence

demonstrating that Appellant purchased the vibrators. Appellant also admitted at

trial he had purchased them.

       {¶63} An obvious conclusion the jury could draw was that Appellant

initially lied to Deputy Winfield. Furthermore, counsel likely wished to downplay

the comment and objecting would have called more attention to it. We find any
Ross App. No. 19CA3686                                                         26


error in failing to object to the Deputy’s comment regarding Appellant’s

untruthfulness certainly did not rise to the level of plain error. Therefore, we do

not find trial counsel’s performance was deficient in this regard.

      7. Failure to deliver an effective opening statement.

      {¶64} Appellant contends that his trial counsel was ineffective in

delivering the opening statement because he failed to inform the jury of the

exculpatory facts to be looking for. We disagree. First of all, the record does not

reveal exculpatory facts, only Appellant’s denials or inconsistencies in M.H.’s

testimony. In trial counsel’s opening statement, counsel generally directed the jury

to scrutinize the details of M.H.’s testimony for inconsistencies.

      {¶65} “ ‘ Hindsight is not permitted to distort the assessment of what was

reasonable in light of counsel's perspective at the time.’ ” State v. McKenzie, 4th

Dist. Scioto No. 19CA3892, 2021-Ohio-536, at ¶ 22, quoting State v. Cook, 65

Ohio St. 3d 516,525, 605 N.E.2d 70 (1992), citing Strickland, supra, at 687-689,

104 S.Ct. at 2064-2066. Here, there was no way for trial counsel to know M.H.

would testify inconsistently regarding where the Christmas incident happened.

Trial counsel would not have known that M. H. would testify that the golf cart

sometimes stalled.

      {¶66} In light of the entire opening statement, we cannot conclude that this

omission supports a conclusion that counsel’s performance was deficient.
Ross App. No. 19CA3686                                                           27


Trial counsel stressed there would be inconsistencies in the testimonies of the

officers, medical examiners, and M.H. Defense counsel emphasized the State’s

burden of proof. And, trial counsel portrayed Appellant as a family friend who

was completely blindsided by the accusations. We find no merit to Appellant’s

argument that trial counsel failed to deliver an effective opening statement.

      8. Failure to call witness Minott.

      {¶67} According to Appellant’s brief, Megan Minott worked at the

Lion’s Den as a massage therapist and worked on the side as a prostitute.

Appellant was her customer. Appellant contends that counsel was ineffective

when he failed to call her as a defense witness to testify to crucial evidence of

Appellant’s impotency and specific evidence of his sexual proclivity. We disagree.

      {¶68} First, Appellant’s argument hereunder relies on facts not in the record.

Second, we fail to see how this evidence places Appellant in favorable light.

Having the sex toys for his own use does not preclude Appellant from giving them

to M.H., possibly for the purpose of grooming her for further sexual activity.

Furthermore, Appellant testified he was able to have sexual intercourse with the

use of medication obtained from the VA. Minotts’ testimony would have

demonstrated only that Appellant also engaged in sex acts different from those he

allegedly engaged in with M.H., not that he was unable to perform the ones
Ross App. No. 19CA3686                                                          28


described by M.H. We do not even view the failure to call this witness as a

debatable trial strategy, but evidence of sound performance of trial counsel.

      9. Failure to obtain medical records.

      {¶69} Appellant contends that his counsel was ineffective for failing to

obtain his medical records from the VA, records which would conclusively

establish his impotence. However, Appellant also testified that he was prescribed

medication from the VA which allowed him to have sexual intercourse under

certain conditions. Presumably, the medical records would have served only to

verify Appellant’s testimony. In our view, the medical records would have added

nothing to Appellant’s defense and would have simply been cumulative,

unnecessary evidence on the issue of his ability to perform sexually. Moreover,

the documentary evidence may have served to emphasize that Appellant can have

sexual intercourse under certain conditions. Appellant’s counsel was not deficient

for failing to obtain and utilize Appellant’s VA medical records.

      10. Failure to file alibi.

      {¶70} Appellant contends that his trial counsel was ineffective for not filing

a notice of alibi in regard to the August 2017 alleged rape incident. In Appellant’s

motion for new trial, he alleges that:

      The date and time of each alleged sexual encounter with the
      minor victim was set forth in the bill of particulars * * *.
      Defendant states he was in Genesis Hospital in Zanesville, for a
      pierced bowel on one of the dates alleged. An alibi was not
Ross App. No. 19CA3686                                                          29


         filed and the hospital records in support were not introduced
         into evidence. * * * Due to Defendant’s VA disability, he had
         an in-home VA nurse visiting daily who, upon proper cross-
         examination of the victim, could have impeached the fact that
         Defendant had no access to the victim during those hours.

         {¶71} The problem with Appellant’s assertion is that it relies on

evidence not in this record. Appellant has not provided the dates he was allegedly

in the hospital in August 2017. He has not provided evidence from the in-home

VA nurse establishing the dates she visited him in August 2017.

         {¶72} In State v. Royster, 2d Dist. Montgomery No. 26378, 2015-Ohio-625,

the defendant claimed his counsel was ineffective for failing to investigate his alibi

that he was residing at a homeless shelter during the time frame that rape offenses

allegedly occurred. In postconviction proceedings, Royster submitted

documentation from the shelter indicating that he was residing there during a

portion of the pertinent time period. Royster stated in an affidavit that he had a

discussion with his counsel regarding the dates of the alleged offenses and his

alibi.

         {¶73} The district court observed:

         [E]ven if we were to assume counsel's performance was
         deficient with respect to investigating Royster's alibi, Royster
         has failed to establish that any further investigation would have
         changed the outcome of his case. As previously noted, he was
         indicted for committing the rape offenses sometime between
         August 1, 2010 and April 30, 2011. While he established an
         alibi between July 16, 2010 and October 12, 2010, there is still
         a six-month window of time in which the offenses could have
Ross App. No. 19CA3686                                                         30


        occurred as alleged. There was also testimony presented at trial
        indicating that the offenses were committed within the alleged
        time frame. As the trial court indicated, Royster is not alleging
        that he was at the homeless shelter during the entire period
        between August 1, 2010 and April 30, 2011. Therefore, we
        agree with the trial court's finding that the homeless shelter
        evidence is immaterial to the outcome.

Id. at ¶ 37. See also, State v. Mallory, 2d Dist. Montgomery No. 16543, 1998 WL

380502, at *2 (July 10, 1998), (Defendant could not demonstrate, from the record,

that he had a viable alibi defense to present, and without such a demonstration,

could not show that his trial counsel's failure to develop an alibi defense prejudiced

him.)

        {¶74} In this case, the rape was alleged to have occurred sometime between

August 1st and August 31st, 2017. Appellant testified that he was only at M.H.’s

home to visit the family on August 1st, the beginning of the month. M.H. testified

although Appellant had moved away, he still visited the family “[e]ither every

other weekend or every weekend.” Appellant’s claims of being hospitalized or

being at home with his home care nurse are not supported by the record and are

only speculation. Even if he had been able to provide documentation of some

dates, this evidence would likely not have provided an alibi for every remaining

day of the month.

        {¶75} Furthermore, in State v. Jones, 8th Dist. Cuyahoga No. 63836, 1993

WL 389457, at *7 (Sept. 30, 1993), the court stated that the “[e]xclusion of alibi
Ross App. No. 19CA3686                                                             31


evidence is not always a violation of an essential duty.” “ ‘Reviewing courts have

drawn a clear line between failure to subpoena critical witnesses and failure to call

such witnesses to the witness stand to testify during trial.” ’ State v. Rudge,11th

Dist. Portage No. 95-P-0055, 1996 WL 761161 at *13 (Dec. 20, 1996), quoting

Jones, supra. The 11th District found that based on the lack of proof concerning

the content of the proposed alibi testimony (viewed in conjunction with the

explicitly stated tactical motive for not calling the alibi witnesses at trial), it could

not say that the decision was prejudicial to appellant.

       {¶76} Appellant has provided no documentation of the dates of his

hospitalization. He has provided no description of the VA nurse’s supposed

favorable testimony. He relies solely on speculation that this evidence would have

supported an alibi. Based on this record, we cannot find counsel deficient for

failing to file a notice of alibi.

       11. Failure to object to improper polling.

       {¶77} Appellant contends that the proper question to ask a juror when

polling is, “You are required to attest as you presently sit here that the jury verdict

signed by you in the jury room is still your verdict. Do you so attest that it is your

verdict at this time?” The trial court addressed each juror as follows: “Is this your

signature on these verdict forms?” Thereafter, the trial court followed up with, “Is

this your verdict?” Although acknowledging that R.C. 2945.77 and Crim.R. 31(D)
Ross App. No. 19CA3686                                                          32


do not provide the manner in which the verdict inquiry is to be made, Appellant

claims his counsel was ineffective for failing to object to the polling as it was

conducted in this case. We disagree.

      {¶78} R.C. 2945.77 provides as follows:

      When the jurors agree upon their verdict, they must be
      conducted into court by the officer having them in charge.
      Before the verdict is accepted, the jury may be polled at the
      request of either the prosecuting attorney or the defendant. If
      one of the jurors upon being polled declare[s] that said verdict
      is not his verdict, the jury must further deliberate upon the case.

      {¶79} Crim.R. 31(D) provides as follows:

      When a verdict is returned and before it is accepted the jury
      shall be polled at the request of any party or upon the court's
      own motion. If upon the poll there is not unanimous
      concurrence, the jury may be directed to retire for further
      deliberation or may be discharged.

      {¶80} Neither the statute nor the rules of criminal procedure specify how the

poll is to be conducted. See State v. Villani, 12th Dist. Butler No. 2019-Ohio-

1831, at ¶ 40. In Villani, one of the verdict forms was missing a signature. The

trial court asked the jury if their verdict was unanimous and returned the form to

the juror for signature. Villani argued on appeal that counsel was ineffective for

failing to request a jury poll when the error was discovered. The Villani court

looked to our older decision in State v. Heyward, 4th Dist. Pickaway No. 96CA42,

1998 WL 290238, *11-12 (May 18, 1998), wherein we held that individually

polling the jurors is not required. We observed:
Ross App. No. 19CA3686                                                          33


      While individually polling the members of the jury would
      certainly be the better practice under R.C. 2945.77 and Crim.R.
      31(D), an individual poll is not required. * * * In the instant
      case, the jury was polled, albeit as a group, and all of the
      members indicated that the verdict was his or her verdict.
      Notwithstanding our belief that a poll of each individual
      member of the jury would have been the better practice, we find
      that Heyward was afforded his fundamental right to meet the
      jury face to face and to demand of the jurors their verdict. See
      State v. Redding, 8th Dist. Cuyahoga No. 59972, 1992 WL
      41845, (Mar. 5, 1992),

Heyward, supra, at *12.

      {¶81} Given that the paramount importance of the jury poll is to afford a

defendant the fundamental right to meet the jury face to face and demand their

verdict, we do not find Appellant’s trial counsel was deficient for failing to object

to the manner in which the jury poll was conducted. And, assuming arguendo that

the omission could have been found deficient performance, we would fail to see

how the outcome of the trial would have changed.

      {¶82} Based on the foregoing, we find no merit to Appellant’s arguments

that his counsel’s performance was deficient or that he was prejudiced by counsel’s

performance at trial. We find no merit to Appellant’s ineffective assistance of

counsel claims. Accordingly, the second assignment of error is hereby overruled.

      {¶83} Having found no merit to either of Appellant’s assignments of error,

the judgment of the trial court is affirmed.

                                               JUDGMENT AFFIRMED.
Ross App. No. 19CA3686                                                          34


                                  JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed to
Appellant.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Ross
County Common Pleas Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON
BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR
THIS COURT, it is temporarily continued for a period not to exceed 60 days upon
the bail previously posted. The purpose of a continued stay is to allow Appellant
to file with the Supreme Court of Ohio an application for a stay during the
pendency of proceedings in that court. If a stay is continued by this entry, it will
terminate at the earlier of the expiration of the 60-day period, or the failure of the
Appellant to file a notice of appeal with the Supreme Court of Ohio in the 45-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Hess, J. and Wilkin, J. Concur in Judgment and Opinion.

                                        For the Court,

                                        ____________________________
                                        Jason P. Smith
                                        Presiding Judge

                               NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.